Citation Nr: 1037349	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-16 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to June 1995 
with an unverified period of Reserve duty.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
tuberculosis (TB).  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, dated 
May 2007, the Veteran indicated that she wished to testify at a 
hearing before the Board in Washington, D.C.  The Veteran was 
scheduled for a videoconference hearing in February 2010, and 
received notification of such hearing via a January 2010 letter 
from the RO.  In February 2010, the Veteran requested to 
reschedule the February 2010 videoconference hearing so that 
additional evidence could be obtained, and as such, a motion was 
granted in March 2010 to reschedule the Veteran's hearing.  A new 
videoconference hearing was reportedly scheduled for September 
22, 2010; however, the Veteran contacted the RO via telephone and 
indicated that she would like to cancel the hearing.  See the 
September 2010 report of general information.  Thus, the Board 
finds that there is no hearing request pending at this time.  See 
38 C.F.R. § 20.702(e) (2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appeal has been obtained.  

2.  The competent medical evidence of record shows that the 
Veteran has had a positive purified protein derivative (PPD) 
test, but she has not been shown to have any form of active 
tuberculosis.

CONCLUSION OF LAW

Tuberculosis was not incurred in or aggravated by the Veteran's 
active military service, nor may it be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.371, 3.374 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Court held that VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2005 letter sent to the Veteran.  The 
letter informed the Veteran that in order to substantiate a claim 
for service connection, the evidence needed to show she had a 
current disability, a disease or injury in service, and evidence 
of a nexus between the post service disability and the disease or 
injury in service, which is usually shown by medical records or 
medical opinions.  See also the November 2005 letter.  

As to informing the Veteran of which information and evidence she 
was to provide to VA and which information and evidence VA would 
attempt to obtain on her behalf, VA informed her it had a duty to 
obtain any records held by any federal agency.  It also informed 
her that on her behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  

On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, a May 2006 letter to the Veteran included the type of 
evidence necessary to establish a disability rating and effective 
date for the disability on appeal.  The claim was readjudicated 
in a March 2009 supplemental statement of the case.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA obtained the Veteran's service treatment records, VA 
outpatient treatment records from March 2005 to January 2009, and 
private treatment records dated July 1996 to August 2001.  

Although an examination or an opinion was not obtained in 
connection with the Veteran's claim, the Board finds that VA was 
not under an obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Specifically, under 
the statute, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or persistent 
or recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 38 
U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the Veteran's claimed 
disorder may be associated with her active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the Veteran with a medical examination absent a showing 
by the Veteran of a causal connection between the disability and 
service).  In this case, the Veteran has not brought forth 
evidence suggestive of a causal connection between the claimed 
tuberculosis and service.  The RO informed the Veteran that she 
would need medical evidence of a relationship between her claimed 
disorder and service, and the Veteran has not provided such 
evidence or indicated where such evidence may be found.  
Furthermore, unlike Wells, the Veteran did not submit evidence of 
a current disability pertaining to her claim of service 
connection for tuberculosis, although she was advised to submit 
or identify such evidence by the RO.

The Board has considered the case of Charles v. Principi, 16 Vet. 
App. 370 (2002) wherein the Court held that, under 38 U.S.C.A § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence of 
record, taking into consideration all information and lay or 
medical evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since his 
discharge.  Because there was evidence of record satisfying two 
of the requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association between 
the appellant's disability and his active service, but there was 
not of record, as relied upon in part by the Board in denying his 
claim, competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination.  
However, unlike Charles, in this case, there is no competent 
evidence of a current disability for the Veteran's claimed 
tuberculosis and there is no competent evidence of the Veteran's 
claimed disability relating to service.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).



II.  Decision  

The Veteran asserts that service connection is warranted for a 
positive tuberculosis (TB) skin test.  In a May 2007 statement, 
she explains that during her time on Reserve duty, she received a 
positive TB skin test and received treatment for six months 
thereafter.  She attributes the positive test to being on a 
"stuffy [and] crowded" overseas flight for approximately seven 
hours.  The Veteran contends that service connection is warranted 
for TB.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection may be granted for any 
disease diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

Tuberculosis may be presumed to have been incurred during active 
military service if manifest to a degree of 10 percent within 
three years after termination of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Evidence of 
activity on comparative study of x-ray films showing pulmonary 
tuberculosis within the 3-year presumptive period provided by 
section 3.307(a)(3) will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods.  38 C.F.R. § 3.371(a).  A 
diagnosis of pulmonary tuberculosis will be acceptable only when 
provided in (1) service department records; (2) VA medical 
records of examination, observation or treatment; or (3) private 
physician records on the basis of that physician's examination, 
observation or treatment of the Veteran and where the diagnosis 
is confirmed by acceptable clinical, x-ray or laboratory studies, 
or by findings of active tuberculosis based upon acceptable 
hospital observation or treatment.  38 C.F.R. § 3.374; Tubianosa 
v. Derwinski, 3 Vet. App. 181, 184 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The initial element that must be met for service connection to be 
granted on either a direct or presumptive basis is the showing 
that a current disability exists.  The Board finds that the 
objective medical evidence of record fails to show that the 
Veteran has ever been diagnosed as having active tuberculosis 
disease, either during service or subsequent to service.  

In this regard, service treatment records fail to reveal any 
complaints, treatment, or diagnosis of tuberculosis.  Upon 
separation from service, clinical evaluation of the Veteran was 
normal, as reflected on the April 1995 report of medical 
examination at separation.  Although it appears that a tuberculin 
test or purified protein derivative (PPD) test was not performed 
at discharge, the Veteran indicated on her April 1995 report of 
medical history as not having or previously having tuberculosis.  

After being discharged from active military service, private 
treatment records note a positive PPD test.  In July 1996, a 
private treatment note reports a positive PPD test; however, the 
Veteran denied any symptoms related to active TB such as 
coughing, shortness of breath, chest pain, night sweats, weight 
loss, or lymph adenopathy.  Thereafter, in March 1998, a private 
treatment note for health maintenance indicates that the Veteran 
went though isoniazid (INH) therapy for six months due to a 
positive PPD test.  The Board notes that the treatment records 
are void of any symptoms of active TB.  

A positive PPD test is not the same thing as a medical diagnosis 
of active tuberculosis; nor is it by itself considered a 
disability that can be service-connected.  Rather, a PPD test 
result is considered to be a laboratory finding used in exploring 
a possible diagnosis of tuberculosis; purified protein derivative 
examination is used to test for exposure to Mycobacterium 
tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 
1962 (30th ed. 2003).  Thus, service connection will not be 
available based solely on a showing of a positive PPD skin test.  
A mere symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 283-4 (1999).  The 
Veteran's positive PPD test represents only evidence of past 
infection and not an actual disability in and of itself for which 
VA compensation benefits are payable.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not for a 
past disability).  

Further, there is no medical evidence of record showing a medical 
diagnosis of active tuberculosis manifested to a compensable 
degree within three years following separation from active 
service.  Therefore service connection is not warranted on a 
presumptive basis.  

The Board recognizes the sincerity of the arguments advanced by 
the Veteran that her positive PPD test represents tuberculosis 
which is related to her military service, but the resolution of 
issues that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, requires 
competent medical evidence.  Lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  However, 
tuberculosis requires specialized training for a determination as 
to diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology, and the Veteran does not have any 
specialized training in this regard.  see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for tuberculosis, and the 
benefit-of-the-doubt rule is not for application.  See Gilbert, 1 
Vet. App. at 55.


ORDER

Entitlement to service connection for tuberculosis is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


